 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    COLT BORGESON,

 9                                 Plaintiff,            Case No. C18-1059-RSM

10           v.
                                                         ORDER DISMISSING CIVIL RIGHTS
11    C/O SIGH, et al.,                                  ACTION

12                                 Defendants.

13

14          The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the

15   Honorable Mary Alice Theiler, United States Magistrate Judge, no objections having been filed,

16   and the remaining record, hereby finds and ORDERS as follows:

17          (1)    The Report and Recommendation is approved and adopted;

18          (2)    Defendants’ motion to dismiss this action under Fed. R. Civ. P. 12(b)(6) (Dkt. 19)

19   is GRANTED based on plaintiff’s failure to comply with the exhaustion requirement of 42 U.S.C.

20   § 1997e(a);

21          (3)    Plaintiff’s complaint (Dkt. 6) and this action are DISMISSED without prejudice;

22   and

23   ///

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
 1          (4)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for

 2   defendants, and to the Honorable Mary Alice Theiler.

 3          DATED this 10 day of December 2018.

 4

 5                                              A
                                                RICARDO S. MARTINEZ
 6                                              CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 2
